UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2370



ROBERT E. KELTNER,

                                              Plaintiff - Appellant,

          versus


HOLMES R. SHAVER, individually and as Presi-
dent of the Wood County Commission; DAVID A.
COUCH, individually and as member of the Wood
County Commission; ROBERT K. TEBAY, indi-
vidually and as member of the Wood County
Commission; KEITH LITTON, individually and as
a duly appointed officer of the Wood County
Commission; MICHAEL BALZANO; LOUIS BALZANO,
d/b/a Eddies Auto Parts Company,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virinia, at Parkersburg.  Robert C. Chambers,
District Judge. (CA-00-1162-6)


Submitted:   February 14, 2002         Decided:     February 21, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Keltner, Appellant Pro Se.      Mark William Browning,
SHUMAN, MCCLUSKEY & SLICER, P.L.L.C., Charleston, West Virginia;
David Edward Schumacher, SCHUMACHER, FRANCIS & NELSON, Charleston,
West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert E. Keltner appeals two separate district court orders

granting the Appellees’ motions for summary judgment on his civil

action alleging that various vehicles were improperly removed from

his property. We have reviewed the record and the district court’s

opinions and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.     See Keltner v. Shaver, No.

CA-00-1162-6 (S.D.W. Va. filed Oct. 12, 2001; entered Oct. 15,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2